Jose Gilberto Pena, Et




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 11, 2014

                                     No. 04-14-00048-CV

              America Amada GONZALEZ and Jamie Christina Garza McRae,
                                  Appellants

                                              v.

                                 Jose Gilberto PENA, Et Ux.,
                                          Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-359
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
         Appellee Maria Guadalupe Villarreal's unopposed second motion for extension of time to
file brief is hereby GRANTED. Time is extended to October 8, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court